The Attorney                General of Texas

MARK WHITE                                  August      21,   1980
Attorney General


                   Honorable A. R. Schwartz                    Opinion No. MW-226
                   Natural Resources Committee
                   Senate of the State of Texas                Re: Regental authority to name
                   Austin, Texas                               institution “Texas A&M University
                                                               at Galveston.”

                   Dear Senator Schwartz:

                          ln Attorney General Opinion MW-64 (1979) we advised the Coordinating
                   Board, Texas College and University System, that names established by
                   statute for particular institutions of higher learning could not be changed by
                   the governing boards of the institutions        in the absence of legislative
                   authority therefor.   You ask specifically about renaming Moody College as
                   Texas A & M University at Galveston.

                          The institution about which you inquire is identified by the Texas
                   Education Code, section 87.201, as “The Texas Maritime Academy.” Section
                   55.171 of the Education Code refers to the facilities as the “Texas Maritime
                   Academy and Moody College of Marine Sciences and Maritime Resources.”
                   The currently popular name, “Moody College” has been used by the
                   legislature in the General Appropriations Act. See Acts 1979, 86th Leg., ch.
                   843, at 2445, 2804. However, a provision of theTenera1 Appropriations Act
                   cannot amend or repeal general legislation.        Attorney General Opinions
                   MW-104, MW-51 (1979).

                          It is apparent from the history you recite that in the past such
                   unauthorized     name changes have been subsequently          adopted by the
                   legislature, either formally or informally. Until title three of the Education
                   Code was adopted in 1971, the official name of the institution was simply
                   “Nautical School.” See Acts 1931, 42nd Leg., ch. 255, at 423; V.T.C.S. art.
                   2615b (repealed).    When that portion of the code was adopted and section
                   87.201 of the Education Code replaced article 2615b, V.T.C.S., references to
                   “Nautical School” were dropped and “Texas Maritime Academy” was used
                   instead. Acts 1971, 62nd Leg., ch. 1024, at 3206.

                          The effect of that legislative change is somewhat unclear since no
                   sbstantive   changes were intended by the recodifying legislation.  Id. at
                   3319. But in 1973, when section 55.171 was added to the Education Cfi,   it
                   identified the institution as the “Texas Maritime Academy and Moody




                                             P.   719
Honorable A. R. Schwartz    - Page Two        (MW-226)




College of Marine Sciences and Maritime Resources,” and removed doubts about its
official name. The later expression of the legislature controls conflicts, and the official
name of the institution is as stated there. See V.T.C.S. art. 5429&2, 5 3.05(a) (Code
Construction Act); 53 Tex. Jur.2d, Statutes S189, at 288. See also Acts 197’7,65th Leg.,
ch. 872, at 3053-54 (appropriation to “Texas Maritime Academy and Moody College of
Marine Sciences and Marine Resources”).

      However probable it may be that the legislature will ratify the unauthorized action
of the board of regents, we must advise that the board lacks power to change the name of
the institution officially. Attorney General Opinion MW-64 (1979). Cf. Cit of Mason v.
West Texas Utilities Co., 237 S.W.2d 273 (Tex. 1951) (legislative power
                                                                     -+    to rati y.
offer no opinion on any designation used informally by popular or common usage.

                                     SUMMARY

           The regents of the A&M University System lack power to officially
           change the name of thei maritime institution at Galveston to
           “Texas A&M University at Galveston.”
                                                                        /--I




                                                     MARK      WHITE
                                                     Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

Prepared by Bruce Youngblood
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

C. Robert Heath, Chairman
Jim Allison
Susan Garrison
Rick Gilpin
Bruce Youngblood




                                         P.    720